Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 5, 2008                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  135117(78)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  GENERAL MOTORS CORPORATION,

           Plaintiff-Appellee, 

                                                                    SC: 135117     

  v                                                                 COA: 270430      

                                                                    Wayne CC: 04-422587-CB

  ALUMI-BUNK, INC., and ERIC JAIN,

             Defendants-Appellants. 

  ___________________________________

         On order of the Chief Justice, the motion by defendants-appellants for extension of
  the time for filing their brief and appendix is considered and, it appearing the brief and
  appendix were filed July 2, 2008, the time for filing is extended to that date.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 5, 2008                      _________________________________________
                                                                               Clerk